Title: To John Adams from C. W. F. Dumas, 15 February 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 15e. fevr. 1783

Je saisis l’occasion d’un Courier de la Rep., pour vous confirmer ma Lettre d’hier par la poste, où je vous rends compte des précautions prises pour avoir au plutôt des nouvelles de Mr. votre fils, & pour le faire arriver au plutôt ici. Je m’attends à apprendre que ce n’est que la saison, dans un pays septentrional comm̃e la Suede, qui l’aura empêché de se remettre en route aussi vite que vous le desiriez.
Celleci vous parviendra dans une autre que Mr. Visscher écrit à Mr. Brantsen.
Ce que vous me dites, Monsieur, dans la vôtre du 5, ou plutôt ce que vous ne m’y dites pas, me fait desirer avec impatience votre retour ici, c’est-à-dire, la conclusion finale du Traité Définitif de Paix générale: car je ne vois pas d’apparence à avoir cette satisfaction plutôt.
Il me tarde extrêmement d’apprendre ce qu’il peut y avoir de pire que le tour joué à nos amis.— Il regne un froid à glacer, pas entre eux & moi (au contraire), mais entre eux & certain caractere dont ils plaignent pourtant la personne; & s’il en faut croire ce qu’on se dit ici à l’oreille, il est à plaindre, après toutes les peines qu’il s’est données pour bien servir, & tout le succès qu’ont eu ses peines.
Nous som̃es fort curieux ici de savoir le rôle & les allures à Paris & à Versailles de Mr. De H. le Chambn. du Pce.

Mr. de Dedem est en Overyssel. Notre ami m’a montré une Lettre qu’il lui écrit aujourd’hui, sur laquelle il doit se rendre incessamment ici, pour s’y trouver la semaine prochaine quand il sera proposé. Nos amis en ont déjà parlé au Gd. Pre., qui l’approuve, & au Pce., qui leur a répondu froidement qu’il étoit carte blanche c’est à dire qu’on pouvoit faire com̃e on vouloit.— Je serai certainement des premiers à l’aller complimenter, dès qu’il sera arrivé.
Je suis, Monsieur, avec grand respect / De Votre Excellence / le très-humble & très / obéissant serviteur,
Dumas
 
Translation
Sir
The Hague, 15 February 1783

I am taking advantage of a courier of the republic to confirm the letter I sent yesterday by post, wherein I inform you of steps taken to get the fastest possible news of your son and to summon him here as soon as possible. I expect to learn that it is only the winter weather, in a northern country like Sweden, that has prevented him from setting forth as promptly as you wish.
This letter will come to you enclosed in another, which Mr. Visscher is writing to Mr. Brantsen.
What you mention, sir, in your letter of 5 February—or rather, what you omit—makes me impatient for your return. I refer to the conclusion of the general peace treaty, for I see no likelihood of having this satisfaction any sooner.
I am also impatient to learn what could be worse than the trick played on our friends. A glacial coldness reigns—not between them and me (quite the contrary), but between them and a certain character whom they nonetheless pity as a man; and if rumors here are to be believed, he is indeed to be pitied, given the efforts he has made to be of service and the success these efforts have had.
We are very curious to hear how Mr. Heyden de Reynestein, the prince’s chamberlain, is conducting himself at Paris and Versailles and what role he has played.
Mr. Dedem is in Overijssel. Our friend showed me a letter he wrote today, stating Mr. Dedem must come back here immediately to be present when his name is put forward next week. Our friends have already spoken of this to the grand pensionary, who approves, and to the prince, who answered rather coldly that they had carte blanche, meaning they could do as they wished. I shall certainly be among the first to congratulate him when he arrives.
I am, sir, with great respect, your excellency’s very humble and very obedient servant
Dumas
